                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


WILLIAM CORTEZ ROBINSON                                                               PLAINTIFF


v.                                No: 3:19-cv-00011 DPM-PSH


MATTHEW RICHARDSON                                                                  DEFENDANT


                        INITIAL ORDER FOR PRO SE PLAINTIFFS

       You have filed this federal civil rights lawsuit pro se, that is, without the help of a lawyer.

There are rules and procedures that you must follow in order to proceed with your lawsuit, even

though you are not a lawyer.

       IT IS THEREFORE ORDERED THAT:

       First: Follow All Court Rules. You must comply with the Federal Rules of Civil

Procedure as well as Local Rules for the Eastern District of Arkansas. Local Rule 5.5(c)(2)

provides that:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       A party appearing for himself/herself shall sign his/her pleadings and state his/her
       address, zip code, and telephone number. If any communication from the Court to
       a pro se plaintiff is not responded to within thirty (30) days, the case may be
       dismissed without prejudice. Any party proceeding pro se shall be expected to be
       familiar with and follow the Federal Rules of Civil Procedure.

       Second: No Right to Appointed Counsel. This is a civil case. Unlike criminal cases,

there is no right to have an appointed lawyer in a civil case. If your case proceeds to a jury trial,

however, a lawyer may be appointed to assist you before trial.
       Third:      Do Not File Your Discovery Requests.              Discovery requests, such as

interrogatories and requests for documents, are not to be filed with the Court. Instead, discovery

requests should be sent to counsel for the defendant (or directly to the defendant if he or she is not

represented by a lawyer). No discovery should be sent to a defendant until after that defendant has

been served with the complaint.

       Fourth: Do Not Send Documents to Court Except in Two Situations. You may send

documents or other evidence to the Court only if attached to a motion for summary judgment or in

response to a motion for summary judgment; or if the court orders you to send documents or other

evidence.

       Fifth: Provide a Witness List. If your case is set for a hearing or trial, as your hearing

or trial date approaches, you will be asked to provide a witness list. After reviewing the witness

list, the Court will make efforts to ensure the attendance of all appropriate witnesses.

       IT IS FURTHER ORDERED THAT:

       Liberally construing Robinson’s complaint, he has, for screening purposes, stated claims

against the defendant. The Clerk of the Court is directed to prepare a summons for the defendant,

and the United States Marshal is directed to serve a copy of the complaint, Doc. No. 2, this order,

and summons, upon him at the address provided in the complaint, without prepayment of fees and

costs or security therefor.

       IT IS SO ORDERED this 5th day of February, 2019.




                                                      UNITED STATES MAGISTRATE JUDGE 
